      Case 3:20-cv-00732-HTW-LRA Document 1 Filed 11/13/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


CHARLOTTE DOUGLAS                                                              PLAINTIFF

v.                                                                  3:20-cv-732-HTW-LRA
                                                 CIVIL ACTION NO.: ________________

LINCOLN LTC, LLC D/B/A
SILVER CROSS HEALTH AND REHAB                                                DEFENDANT

                                    COMPLAINT
                               JURY TRIAL DEMANDED

       COMES NOW the Plaintiff, Charlotte Douglas, by and through counsel, Watson

& Norris, PLLC, and files this action to recover damages for violations of her rights

under Title VII of the Civil Rights Act of 1964 for Sex Discrimination and the Age

Discrimination in Employment Act (ADEA) for Age Discrimination, against the

Defendant, Lincoln LTC, LLC d/b/a Silver Cross Health and Rehab. In support of this

cause, the Plaintiff would show unto the Court the following facts to-wit:

                                      THE PARTIES

       1.     Plaintiff, Charlotte Douglas, is an adult female citizen resident of Copiah

County, Mississippi.

       2.     Defendant, Lincoln LTC, LLC d/b/a Silver Cross Health and Rehab is a

Mississippi Limited Liability Corporation that may be served with process through its

registered agent: Thomas L. Kirkland, Jr., 188 East Capitol Street, Suite 1400, Jackson,

Mississippi 39201.

                              JURISDICTION AND VENUE

       3.     This Court has federal question and civil rights jurisdiction for actions that

arise under the Title VII and the ADEA.


                                             1
      Case 3:20-cv-00732-HTW-LRA Document 1 Filed 11/13/20 Page 2 of 5




       4.      This Court has personal and subject matter jurisdiction over the Defendant

and venue is proper in this Court.

       5.      Plaintiff timely filed a Charge of Discrimination with the EEOC on May 21,

2020, a true and correct copy of which is attached as Exhibit AA.” The EEOC issued a

Notice of Right to Sue on September 2, 2020, a true and correct copy of which is

attached as Exhibit “B.” Plaintiff timely files this cause of action within ninety (90) days

of receipt of her Dismissal and Notice of Right to Sue.

                                 STATEMENT OF FACTS

       6.      Plaintiff is a 45-year old gay female resident of Copiah County,

Mississippi.

       7.      Plaintiff was hired on October 2, 2008 as a Quality Assurance Nurse at

Lincoln LTC, LLC dba Silver Cross Health & Rehab (SCHR).

       8.      Plaintiff has consistently received very positive performance evaluations

and she has never received any write ups or disciplinary actions against her.

       9.      In 2014, Plaintiff was paid $32 per hour for her employment at SCHR.

       10.     By October 2018, Plaintiff’s pay had increased to $39.14 per hour, and by

December 2019 it had increased to $39.92 per hour.

       11.     In December 2019, Administrator Scott Kelly gave Plaintiff a very positive

performance evaluation.

       12.     On February 6, 2020, Plaintiff was informed by Administrators Scott Kelly

and Brian Farrar that her pay was being cut to $32 per hour due to “budget cuts.”

       13.     To Plaintiff’s knowledge, Plaintiff was the only employee of the facility who

had her pay cut.



                                             2
      Case 3:20-cv-00732-HTW-LRA Document 1 Filed 11/13/20 Page 3 of 5




       14.     Also, at that time, Plaintiff was given a Performance Improvement Plan

(PIP) which contained false allegations against Plaintiff.

       15.     Plaintiff refused to sign the PIP.

       16.     Realizing it was SCHR’s intention to push Plaintiff out and after having

endured harassment and bullying which resulted in mental anguish, Plaintiff secured a

new job to go to and on February 24, 2020 and turned in her two-weeks’ notice of

resignation.

       17.     On February 28, 2020, however, Mr. Farrar told Plaintiff, “It has been

decided that today we are going to go ahead and separate your employment, and since

you turned in your two-weeks’ notice, you will get severance pay and paid vacation.”

       18.     Plaintiff’s position has been replaced by Liana Cavin (30-year old straight

female), who is undoubtedly paid significantly less than Plaintiff was.

       19.     On May 21, 2020, Plaintiff filed an EEOC Charge of Discrimination due to

sex (i.e., sexual orientation) and age.

                                   CAUSES OF ACTION

   COUNT I: VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

       20.     Plaintiff re-alleges and incorporates all averments set forth in paragraphs

1 through 19 above as if fully incorporated herein.

       21.     Defendant unlawfully discriminated against Plaintiff because of her age,

45. At age 45, Plaintiff was within the protected age category of the ADEA. Plaintiff was

more that qualified for her position. Plaintiff suffered an adverse employment decision,

i.e., termination. Defendant replaced Plaintiff with a substantially younger straight

female. As such, Plaintiff has established a prima facie case of age discrimination.



                                               3
       Case 3:20-cv-00732-HTW-LRA Document 1 Filed 11/13/20 Page 4 of 5




       22.    Plaintiff has been harmed as a result of this willful age discrimination, and

the Defendant is liable to Plaintiff for the same.

       23.    The acts of Defendant constitute a willful intentional violation of the ADEA

and entitle Plaintiff to recovery of back wages, reinstatement, or front pay in lieu of

reinstatement, and liquidated damages.

       24.    As a direct and proximate result of the acts and omissions of the

Defendant described above, Plaintiff has suffered lost wages and benefits.

             COUNT I: VIOLATIONS OF TITLE VII – SEX DISCRIMINATION

       25.    Plaintiff re-alleges and incorporates all averments set forth in paragraphs

1 through 24 above as if fully incorporated herein.

       26.    Plaintiff has been discriminated against in the terms and conditions of her

employment on the basis of her sexual orientation.

       27.    Plaintiff has suffered adverse employment action as a result of the

Defendant’s discriminatory treatment of Plaintiff.

       28.    Plaintiff has been harmed as a result of this discrimination, and the

Defendant is liable to Plaintiff for the same.

       29.    The acts of the Defendant constitute a willful and intentional violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq., and entitle Plaintiff

to recovery of damages, both compensatory and punitive in nature

                                  PRAYER FOR RELIEF

       WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays that upon

hearing of this matter by a jury, the Plaintiff be granted the following relief in an amount

to be determined by the jury:



                                                 4
      Case 3:20-cv-00732-HTW-LRA Document 1 Filed 11/13/20 Page 5 of 5




             1.    Back pay;
             2.    Reinstatement or front pay in lieu of reinstatement;
             3.    Lost benefits;
             4.    Compensatory damages;
             5.    Punitive damages;
             6.    Liquidated damages;
             7.    Pre-judgment and post-judgment interest;
             8.    A tax gross-up and all make whole relief;
             9.    Attorney’s fees;
             10.   Costs and expenses; and
             11.   Any other relief the Court deems appropriate.

      THIS the 13th day of November 2020.

                                      Respectfully submitted,
                                      CHARLOTTE DOUGLAS, PLAINTIFF
                                   By: _/s/Louis H. Watson, Jr.________
                                       Louis H. Watson, Jr. (MB# 9053)
                                       Nick Norris (MB# 101574)
                                       Attorneys for Plaintiff




OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, MS 39216
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
Email: louis@watsonnorris.com
Web: www.watsonnorris.com




                                         5
